DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Pub # 2008/0099031) in view of Pierce et al. (US Pat # 6,063,369) and Chang et al. (US Pat # 7,526,829).
In regards to claims 1, 3-4, Walters et al. teaches a hair tool, comprising a handle portion and a plurality of bristles operatively connected to the handle (see Figures 5a-5e), the bristles containing at least one therapeutic agent additive (Paragraphs 0027-0029, which teaches providing the additive with the polymeric material forming the bristles) where the bristles are formed from plastic or polymeric material wherein the at least one therapeutic agent additive is mixed with the plastic or polymeric material (Paragraphs 0027-0028 which teaches the therapeutic agent additive is embedded in the material of the bristles prior to the formation of the bristles). 
Walters et al. does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil, and the bristles having a ball-shaped distal tip. 
However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the therapeutic treatment incorporated in the polymeric material of the bristles of Walters et al. to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit.
With regards to the bristles containing a ball-shaped distal tip, Chang et al. teaches providing bristles with a ball shaped distal tip (36) in order to provide a more comforting effect to a user while using the device (Col 8, Lines 11-16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristle shape of Walters et al. to include a ball-shaped distal end, as taught by Chang et al. in order to provide bristles that more comfortably contact the scalp during use. 
Regarding claim 8, Walters et al. teaches a head portion connected to the handle portion (see any of Figures 5a-5e); wherein the bristles extend from the head portion (Figure 5a); and wherein the hair tool takes the form of a grooming brush.
Regarding claim 9, Walters et al. teaches the head portion includes a cushion (Paragraph 0040); wherein the bristles are connected to the cushion (see Figure 5c); and wherein the cushion contains the at least one therapeutic agent additive (Paragraph 0033).
Regarding claim 10, Walters et al. teaches the hair tool provides bristles for separating the hair; but does not teach the device is a grooming comb. However, combs and brushes are both well known means for brushing a user’s hair. Treatment from one means would thus be able to be analogously done by the same mechanisms on the other of the means. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brush providing treatment of Walters et al. to be in comb form, as such tools are functional equivalents for the purposes of separating a user’s hair.

Claims 11, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al.  in view of Pierce et al. and Millet et al. (US Pat # 4,834,076).
In regards to claims 11, 17 and 21, Walters et al. teaches a method of manufacturing a hair tool, comprising the steps of: forming a first portion of the hair tool from a first material (Figure 5e where the handle portion is a ‘first portion’ and its material is a ‘first material’); and via additive manufacturing, forming a second portion of the hair tool from a second material, the second material containing mixing a therapeutic agent additive not present in the first material with a material (Paragraph 0028); wherein the first portion includes a handle portion of the hair tool (Figure 5e), and the second portion includes forming the material with the therapeutic agent additive into a hair tool having a handle portion and a plurality of bristles operatively connected to the handle (Figure 5d where the bristle pad/bristles containing the therapeutic agent additive is removably coupled to the handle portion of the brush. 
Walters et al. does not teach the at least one therapeutic agent additive includes CBD or hemp seed oil and does not expressly teach the formation of the first portion to be via additive manufacturing.
However, Pierce et al. teaches the therapeutic benefit of incorporating hemp seed oil into hair care compositions (see abstract and generally Col 3, Lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the therapeutic treatment incorporated in the polymeric material of the bristles of Walters et al. to include the hemp seed oil of Pierce et al. in order to provide additional treatment for the user’s benefit.
With regards to the first portion being formed via additive manufacturing, Millet et al. teaches a method of forming a brush to include the steps of forming a first portion of the brush via additive manufacturing to include a handle made of a first material, and a second step of forming bristles of the brush by infusing a second material into the first material (Col 4, Line 65-Col 5, Line 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of forming the brush of Walters et al. to include the step of the brush handle portion being formed by additive manufacturing, and adding an additive in order to form the bristle portion, as taught by Millet et al. in order to provide a streamlined manufacturing process for creating a molded brush.
Regarding claim 18, Walters teaches the bristles are formed by molding (Paragraph 0040).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walters et al.  in view of Pierce et al. and Millet et al., as applied to claim 11 above, in further view of Chang et al.
In regards to claim 13, Walters et al. teaches the bristles are formed to include the therapeutic agent additive; but does not teach the bristles contain a ball-shaped distal tip. However, Chang et al. teaches providing bristles with a ball shaped distal tip (36) in order to provide a more comforting effect to a user while using the device (Col 8, Lines 11-16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristle shape of Walters et al. to include a ball-shaped distal end, as taught by Chang et al. in order to provide bristles that more comfortably contact the scalp during use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. in view of Pierce et al., Millet et al. and Chang et al., as applied to claim 18 above, in further view of Asfur (US Pat # 6,022,163).
In regards to claim 19, Walters et al./Chang et al. teach providing bristles with a ball-shaped distal tip, where the bristles release an embedded therapeutic agent additive; but does not teach the ball-shaped distal tips are hollow, where the therapeutic agent additive is received within the hollow space and is controllably released through a hole. However, Asfur teaches a product dispensing hair tool, comprising a plurality of bristles (30) for dispensing at least one agent (Col 1, Lines 5-7); where the tips of the bristles are a ball-shaped tip that is hollow and includes a hole (Figure 9 at bottom of teeth), where the agent is received within the ball-shaped tip and controllably released through the hole (via 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispensing brush of Walters et al. to have the hollow dispensing ball-shaped tips of Asfur in order to provide additional dispensing of product as needed by the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772            

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772